     Case 2:19-cv-01881-MCE-CKD Document 48 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE MILES, SR.,                               No. 2:19-cv-1881 MCE CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    DANIEL GARLAND, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
     Case 2:19-cv-01881-MCE-CKD Document 48 Filed 04/12/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 19, 2021, (ECF No. 43) are
 3   ADOPTED in full;
 4          2. Defendant Lee is DISMISSED without prejudice from this suit based upon his
 5   improper joinder;
 6          3. The First Amendment retaliation claim against defendant Moore is dismissed without
 7   further leave to amend; and
 8          4. This action shall proceed on Plaintiff’s remaining claims.
 9          IT IS SO ORDERED.
10   Dated: April 12, 2021
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
